Exhibit 10.1

[g35961kqi001.gif]

STOCK NOTIFICATION AND AWARD AGREEMENT

 

Name:

Employee ID:

 

 

Manager Name:

 

 

 

Department:

 

 

Congratulations on receiving a stock award.  This award reflects your management
team’s recognition of your significant contributions to Hewlett-Packard’s
success.

 

HP has long been known for talented employees like you who have an unwavering
commitment to HP’s customers, driving growth and profitability and creating
value. Stock awards are one important way we demonstrate our commitment to
rewarding your strong performance and individual achievements. Thank you for
your hard work and commitment to building a successful company.

 

Once again, congratulations on a job well done.

 

Grant Date:

 

Grant Number:

 

Grant Price: $

 

Award Amount:

 

Award Type/Sub Type:

 

Expiration Date:

 

Plan: HP 2004 Stock Incentive Plan

 

Program Type: Annual

 

Vesting Schedule:

 

Performance-Based Restricted Units

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between Hewlett-Packard Company, a Delaware Corporation (“Company”), and the
Employee named above, is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries) and to participate in the
affairs of the Company, the HR and Compensation Committee of the Board of
Directors of the Company or its delegates (“Committee”) has determined that the
Employee shall be granted performance-based restricted units representing
hypothetical shares of the Company’s common stock (“PRUs”).  The

 

--------------------------------------------------------------------------------


 

award amount stated above reflects the target number of PRUs that may be awarded
to you (the “Target Amount”).  The number of PRUs awarded to you will be
determined at the end of a three-year performance period.  Each PRU will be
equal in value to one share of the Company’s $0.01 par value common stock
(“Shares”), subject to the restrictions stated below and in accordance with the
terms and conditions of the Plan named above, a copy of which can be found on
the Stock Incentive Program website at the following address:  [URL]. A copy may
also be obtained by written or telephonic request to the Company Secretary.

 

            THEREFORE, the parties agree as follows:

 

1.               Grant of Performance-based Restricted Units.

 

Subject to the terms and conditions of this Stock Notification and Award
Agreement and of the Plan, the Company hereby grants to the Employee a PRU Award
as set forth below.

 

2.               Performance Criteria.

 

The Employee can earn the PRUs based on the Company’s performance in
(a) achieving annual goals related to cash flow, and (b) achieving a total
shareholder return (“TSR”) over a three-year period (with such three-year period
described as the Vesting Schedule above and hereafter referred to as the
“Performance Period”).  The goals associated with this PRU Award are established
by the Committee, and will be communicated by the Company annually via the
following website:  [URL]. The amount of the PRU Award will range from 0% to
200% of the Target Amount as determined after the end of each Performance Period
based upon the Company’s performance against the annual cash flow goals and
three-year TSR as reviewed and approved by the Committee.  No PRUs are awarded
if performance is below minimum levels.

 

3.                    Milestones, Credits, Application of Modifier.

 

(a)          Milestones and Credits.  The annual cash flow performance criteria
associated with the PRU Award will be established by the Committee. A percentage
of the Target Amount is determined annually based upon performance against goals
that are reviewed and approved annually by the Committee and will be made
available on the following website: [URL].  No percentage of the Target Amount
is credited if performance is below minimum levels.

 

As milestones are achieved, a portion of the Target Amount shall be credited in
the Employee’s name.  The amounts credited for the relevant year in connection
with the annual cash flow goal as a percentage of the Target Amount will be as
follows: 0% if performance is below minimum level, 30% if performance is at
minimum level and 150% if performance is at or above maximum level. For
performance between the minimum level and the maximum level, a proportionate
percentage between 30% and 150% will be applied based on relative performance
between minimum and maximum.

 

The amount credited to the Employee is the “Conditional PRU Award”.

 

(b)         Modifier.  Following the completion of the Performance Period, the
Conditional PRU Award will be adjusted by the TSR modifier to be determined by
the Committee based on the performance criteria set forth below.  The modifier
will be calculated as indicated below with respect to the Performance Period and
will be made available on the following website, [URL].  The modifier will be
equal to zero if the minimum level is not met, resulting in no payout under this
Stock Notification and Award Agreement, and the modifier cannot exceed 133%. 
 An Employee’s PRU Award (if any) shall equal the Conditional PRU Award
multiplied by the TSR modifier, as approved by the Committee.

 

The TSR modifier will be as follows based on the Company’s three-year
performance as compared to the three-year performance of the S&P 500 over the
same period: 0% if performance is below the minimum level, 66% if performance is
at the minimum level and 133% if performance is at or above the maximum level. 
For performance between the minimum level and the maximum level, a proportionate
TSR modifier between 66% and 133% will be applied based on relative performance
between minimum and maximum.

 

4.               Payout of Performance-Based Restricted Units.

 

If the Committee determines that the goals described in Section 3 have been met
and certifies the extent to which those goals have been met, and the terms and
conditions set forth in this Stock Notification and Award Agreement are
fulfilled, then the Employee’s PRU Award as determined under Section 3(b) shall
no longer be restricted and HP Common Shares will be transferred to the Employee
as soon as administratively practicable at

 

 

2

--------------------------------------------------------------------------------


 

the end of the Performance Period (or, if later, the distribution date elected
pursuant to Section 14 below), in an amount equal to the number of PRUs earned
pursuant to Section 3(b) above, net of applicable withholdings.

 

5.               Restrictions.

 

Except as otherwise provided for in this Stock Notification and Award Agreement,
the PRUs or rights granted hereunder may not be sold, pledged or otherwise
transferred until paid (if at all) in accordance with this Stock Notification
and Award Agreement.

 

6.               Custody of Performance-Based Restricted Units.

 

The PRUs subject hereto shall be held in a restricted book entry account in the
name of the Employee.  Upon completion of the Performance Period, Shares issued
pursuant to Section 4 above shall be released into an unrestricted book entry
account; provided, however, that a portion of such Shares shall be surrendered
in payment of taxes in accordance with Section 16 below, unless the Company, in
its sole discretion, establishes alternative procedures for the payment of such
taxes.

 

7.               No Stockholder Rights.

 

PRUs represent hypothetical Shares.  Until Shares are issued to the Employee,
the Employee shall not be entitled to any of the rights or benefits generally
accorded to stockholders, including, without limitation, the receipt of
dividends.

 

8.               Termination of Employment.

 

Except as set forth below, the Employee must remain in the employ of the Company
on a continuous basis through the end of the relevant Performance Period in
order to receive any amount of the PRU Award, subject to the terms and
conditions of this Stock Notification and Award Agreement.

 

9.               Retirement of the Employee.

 

If the Employee termination is due to retirement in accordance with the
applicable retirement policy, the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the Performance Period.  For each year or
part of a year that the employee works during the Performance Period, the amount
credited towards the Conditional PRU Award will be determined by multiplying the
amount credited at the end of the applicable year by a fraction equal to the
number of whole months elapsed between the beginning of such year and the
Employee’s retirement, divided by 12.  The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier.   The
Company’s obligation to deliver the pro rata amount due under the PRU Award is
subject to the following conditions:

 

(a)          During the portion of the Performance Period following termination
of the Employee’s active employment, at the Company’s written request, the
Employee shall render such advisory or consultative services as shall be
reasonably specified by the Company, consistent with the Employee’s health and
any other employment or other activities in which such Employee may be engaged;

 

(b)         The Employee shall have executed a current Agreement Regarding
Confidential Information and Proprietary Developments (“ARCIPD”) that is
satisfactory to the Company, and during the portion of the Performance Period
following termination of the Employee’s active employment shall be in compliance
with any-post employment restrictions in the ARCIPD and shall not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

10.         Total and Permanent Disability of the Employee.

 

In the event termination of employment is due to the total and permanent
disability of the Employee, the Employee (or a legally designated guardian or
representative if the Employee is legally incompetent) shall receive a pro rata
amount of the PRU Award, payable at the end of the relevant Performance Period. 
For each year or part of a year that the employee works during the Performance
Period, the amount credited towards the Conditional PRU Award will be determined
by multiplying the amount credited at the end of the applicable year by a
fraction equal to the number of whole months worked by the Employee during such
year, divided by 12.  The resulting amount will be credited towards the
Conditional PRU Award and adjusted by the TSR modifier. The Company’s obligation
to deliver the pro rata amount due under the PRU Award is subject to the
following conditions:

 

(a)          During the portion of the Performance Period following termination
of the Employee’s active employment, at the Company’s written request, the
Employee shall render such advisory or consultative services as shall be
reasonably specified by the Company, consistent with the Employee’s health and
any other employment or other activities in which such Employee may be engaged;

 

3

--------------------------------------------------------------------------------


 

(b)         The Employee shall have executed a current ARCIPD that is
satisfactory to the Company, and during the portion of the Performance Period
following termination of the Employee’s active employment shall be in compliance
with any-post employment restrictions in the ARCIPD and shall not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

11.         Death of the Employee.

 

In the event termination of employment is due to the Employee’s death, the
Employee’s estate or designated beneficiary shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period.  For each
year or part of a year that the employee works during the Performance Period,
the amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee’s death, divided by 12.  The resulting amount will be credited
towards the Conditional PRU Award and adjusted by the TSR modifier.

 

12.         Workforce Reduction.

 

Unless otherwise provided by the Committee, in the event the Employee is
terminated under a workforce reduction program approved by the Board of
Directors or its delegate(s), the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period.  For each
year or part of a year that the employee works during the Performance Period,
the amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee’s termination date due to workforce reduction, divided by 12. 
The resulting amount will be credited towards the Conditional PRU Award and
adjusted by the TSR modifier.

 

13.         Divestiture.

 

Unless otherwise provided by the Committee, in the event the Employee is
terminated due to a divestiture, the Employee shall receive a pro rata amount of
the PRU Award, payable at the end of the relevant Performance Period.  For each
year or part of a year that the employee works during the Performance Period the
amount credited towards the Conditional PRU Award will be determined by
multiplying the amount credited at the end of the applicable year by a fraction
equal to the number of whole months elapsed between the beginning of such year
and the Employee’s termination date due to divestiture, divided by 12.  The
resulting amount will be credited towards the Conditional PRU Award and adjusted
by the TSR modifier.

 

14.         Deferral Election.

 

Certain Employees who are regular employees on a U.S. payroll of the Company or
its Affiliates or Subsidiaries and who are eligible to participate in the
Company’s Executive Deferred Compensation Plan may be permitted to elect to
defer distribution of the Shares that are otherwise due at the end of the
Performance Period by completing a prescribed deferral election form and
returning it to the Company according to the instructions on the deferral
election form.  The deferral election form will be distributed separately to the
employees who are permitted to make a deferral election. If made, the deferral
election is irrevocable by the Employee.  However, the deferred delivery of
Shares may be accelerated under certain circumstances as set forth in the
deferral election form.  Please note that deferring the distribution of Shares
will have tax consequences for the Employee, and the Employee is strongly
advised to consult with his or her personal tax advisor.

 

15.         Deferral of Compensation.

 

Payments made pursuant to this Plan and this Stock Notification and Award
Agreement are intended to comply with or qualify for an exemption from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”). 
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Stock Notification and Award Agreement to ensure that all PRU Awards
are made in a manner that complies with Section 409A (including, without
limitation, the avoidance of penalties thereunder), provided however, that the
Company makes no representations that the PRU Awards will be exempt from any
penalties that may apply under Section 409A and makes no undertaking to preclude
Section 409A from applying to this PRU Award.

 

16.         Taxes.

 

(a)          The Employee shall be liable for any and all taxes, including
withholding taxes and fringe benefit tax or such other taxes that the Employee’s
employer (the “Employer”) is legally allowed or permitted to recover from the
Employee, arising out of this grant or the issuance of Shares hereunder. In the
event that the Company or the Employer is liable for taxes that are legally
permitted to be recovered from the Employee or is required to withhold taxes as
a result of the grant of PRUs or the issuance or subsequent sale of Shares
acquired pursuant to such PRUs, the Employee shall surrender a sufficient number
of whole Shares, make a cash payment or make adequate arrangements satisfactory
to the Company and/or the Employer to withhold such taxes from the Employee’s
wages or other cash compensation paid to the Employee by the Company

 

4

--------------------------------------------------------------------------------


 

                        and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under local law, the Company may sell or
arrange for the sale of Shares that Employee acquires as necessary to cover all
applicable required withholding taxes, taxes that are legally recoverable from
the Employee (such as fringe benefit tax) and required social security
contributions at the time the restrictions on the PRUs lapse. If the Employee
made a valid deferral election in accordance with Section 14 above, upon the
subsequent issuance of Shares at the time so elected (with respect to any Shares
deferred by the Employee in accordance with Section 14 above, the Company or the
Employer shall limit any sale of Shares to the minimum number of Shares
permitted to avoid a prohibited acceleration under Section 409A and the
regulations thereunder, as amended from time to time), unless the Company, in
its sole discretion, has established alternative procedures for such payment. 
The Employee will receive a cash refund for any fraction of a surrendered Share
or Shares in excess of any required withholding taxes, taxes that are legally
recoverable from the Employee (such as fringe benefit tax), and required social
insurance contributions.  To the extent that any surrender of Shares or payment
of cash or alternative procedure for such payment is insufficient, the Employee
authorizes the Company, the Employer, its Affiliates and Subsidiaries, which are
qualified to deduct tax at source, to deduct from the Employee’s compensation
all applicable required withholding taxes, taxes that are legally recoverable
from the Employee (such as fringe benefit tax) and social security
contributions.  The Employee agrees to pay any amounts that cannot be satisfied
from wages or other cash compensation, to the extent permitted by law.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account, taxes that are legally recoverable from the Employee (such as fringe
benefit tax) or other tax-related withholding (“Tax-Related Items”), the
Employee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by him is and remains the Employee’s responsibility and that
the Company and or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this grant of PRUs, including the grant of PRUs, subsequent issuance of
Shares related to such PRUs and the subsequent sale of any Shares acquired
pursuant to such PRUs; and (ii) do not commit to structure the terms or any
aspect of this grant of PRUs to reduce or eliminate the Employee’s liability for
Tax-Related Items.  The Employee shall pay the Company or the Employer any
amount for Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Employee’s participation in the Plan or the
Employee’s receipt of PRUs that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the benefit described in Section 4
if the Employee fails to comply with the Employee’s obligations in connection
with the Tax-Related Items.

 

(c)          In accepting the PRU Award, the Employee consents and agrees that
in the event the PRU Award becomes subject to an employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the PRU Award.  Further, by accepting the PRU Award, the Employee agrees that
the Company and/or the Employer may collect any such taxes from the Employee by
any of the means set forth in this Section 16.  The Employee further agrees to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company.

 

17.         Data Privacy Consent.

 

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about the
Employee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all PRUs, options or any other entitlement to shares of
stock awarded, canceled, purchased, exercised, vested, unvested or outstanding
in the Employee’s favor for the purpose of implementing, managing and
administering the Plan (“Data”). The Employee understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Employee’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Employee’s country.  The
Employee understands that he may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative.  The Employee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Employee’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other

 

5

--------------------------------------------------------------------------------


 

third party with whom the Employee may elect to deposit any Shares acquired
under the Plan.  The Employee understands that Data will be held only as long as
is necessary to implement, administer and manage participation in the Plan. The
Employee understands that he may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the local human resources representative in writing.
The Employee understands that refusing or withdrawing consent may affect the
Employee’s ability to participate in the Plan.  For more information on the
consequences of refusing to consent or withdrawing consent, the Employee
understands that he may contact an HP local human resources representative.

 

18.         Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Stock Incentive Program website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary.

 

In addition, the Employee agrees to receive information regarding cash flow
goals and TSR, including the actual performance of cash flow and TSR from the
following website: [URL]

 

19.         Acknowledgment and Waiver.

 

By accepting this grant of PRUs, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Stock Notification and
Award Agreement; (ii) the grant of PRUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of Shares or
PRUs, or benefits in lieu of Shares or PRUs, even if Shares or PRUs have been
granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) the
Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time with or
without cause, and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;  (v)  the
Employee is participating voluntarily in the Plan; (vi)  PRUs, PRU grants and
resulting benefits are an extraordinary item that is outside the scope of the
Employee’s employment contract, if any; (vii) PRUs, PRU grants and resulting
benefits are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law; 
(viii) in the event that the Employee is not an employee of the Company, this
grant of PRUs will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of PRUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company;  (ix) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (x) in consideration of this
grant of PRUs, no claim or entitlement to compensation or damages shall arise
from termination of this grant of PRUs or diminution in value of this grant of
PRUs resulting from termination of the Employee’s employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Stock Notification and Award Agreement, the Employee
shall be deemed irrevocably to have waived any entitlement to pursue such claim;
(xi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Employee’s employment (whether or not in
breach of local labor laws), the Employee’s right to receive benefits under this
Stock Notification and Award Agreement after termination of employment, if any,
will be measured by the date of termination of the Employee’s active employment
and will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of this grant of PRUs; and (xii) if the
Company’s performance is below minimum levels as set forth in this Stock
Notification and Award Agreement, no PRUs will be awarded and no Shares will be
issued to the Employee.

 

20.         Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require, as a condition of receiving this Award, that some or all
Awardees execute a separate document agreeing to the terms of a current

 

6

--------------------------------------------------------------------------------


 

ARCIPD in a form acceptable to the Company and/or that the Employee be in
compliance with the ARCIPD throughout the entire Performance Period and through
the date the PRU is to be awarded or paid..

 

21.         Miscellaneous.

 

(a)          The Company shall not be required to treat as owner of PRUs, and
associated benefits hereunder, to any transferee to whom such PRUs or benefits
shall have been so transferred in violation of any of the provisions of this
Stock Notification and Award Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified adversely to
the Employee’s interest except by means of a writing signed by the Company and
the Employee.  Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an Award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee, including without
limitation, any agreement that imposes restrictions during or after employment
regarding confidential information and proprietary developments.  This Stock
Notification and Award Agreement is governed by the laws of the state of
Delaware.

 

(e)          The Company’s obligations under this Stock Notification and Award
Agreement and the Employee’s agreement to the terms of an ARCIPD, if any, are
mutually dependent.  In the event that the Employee’s ARCIPD is breached or
found not to be binding upon the Employee for any reason by a court of law, then
the Company will have no further obligation or duty to perform under the Plan or
this Stock Notification and Award Agreement.

 

(f)            If the Employee has received this or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

7

--------------------------------------------------------------------------------


 

(g)         The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

Mark V. Hurd

Chairman, CEO and President

 

 

 

Michael J. Holston

Executive Vice President, General Counsel and Secretary

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Please refer to the Stock Incentive Program website at

 

[URL], as your primary source for information on your award, including:

 

·                  Your Stock Notification and Award Agreement (available to
view and print for 6 months from the notification date)

 

·                  Your Stock Incentive Award Report

 

·                  Frequently Asked Questions on Performance-Based Restricted
Unit awards

 

·                  Hewlett-Packard Company Plan Prospectus

 

·                  Information for Non-US Employees

 

·                  Applicable plan documents

 

Please refer to the following website at

 

[URL], as your primary source for information on your PRU award performance,
including:

 

·                  Annual Cash Flow Goals

 

·                  TSR goals

 

·                  Actual Cash Flow and TSR performance

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

8

--------------------------------------------------------------------------------